DETAILED ACTION
1.	This application is in condition for allowance except for the following formal matters: 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on April 4, 2019. It is noted, however, that applicant has not filed a certified copy of the CN 2019/10274987.9 application as required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because the abstract is too short, comprising only one sentence. A new abstract, within the range of 50-150 words in length, describing the claimed invention is required.   
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
2.	Claims 1-8 are allowed.

3.	The following is a statement of reasons for the indication of allowable subject matter:
	For claims 1-8, the prior art fails to teach or render obvious a combination of:
identifying a source container of the data packet according to the container network identity attached to the data packet in both the overlay network mode and a non-overlay network mode arid classifying the data, packet into a class and a queue discipline of the source container; 
monitoring an operational state of the container on a host and dynamically adjusting a part or all of network resources isolated by the container when the operational state of the container at least partially changes, including:
where any newly launched container on the host is detected, assigning an exclusive network identity to each said newly launched container, 
creating the class and the queue discipline for each said newly launched container wherein the class and the queue discipline are used to isolate the network resources of the container, 
analyzing a startup parameter of each said newly launched container so as to convert the startup 
configuring the isolated network resources to the class and the queue discipline for the relevant newly launched container according to the relevant traffic control command;
managing the container network identity used by the container that is capable of network resource isolation and is active on the host;
recording a state of the relevant container network identi ty using a bitmap;
when the relevant newly launched container needs to apply for a container network identity, searching for a minimal available container network identity from a low-order address in the bitmap and assigning it to the relevant newly launched container; and
when the active container stops, changing a state of the container network identity assigned to the container that stops to “available".

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471